Exhibit 10.5

EXECUTION VERSION

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, PURSUANT TO THIS
AMENDED AND RESTATED SECURITY AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY
BY JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, HEREUNDER ARE SUBJECT TO
THE PROVISIONS OF THE ABL INTERCREDITOR AGREEMENT, DATED AS OF THE DATE HEREOF
(AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“ABL INTERCREDITOR AGREEMENT”), AMONG UNISYS CORPORATION, THE GRANTORS FROM TIME
TO TIME PARTY THERETO, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS COLLATERAL
TRUSTEE, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, AND CERTAIN OTHER
PERSONS WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME
TO TIME. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF SUCH ABL
INTERCREDITOR AGREEMENT AND THIS AMENDED AND RESTATED SECURITY AGREEMENT, THE
TERMS OF THE ABL INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

AMENDED AND RESTATED

SECURITY AGREEMENT

Dated as of October 29, 2020

by

UNISYS CORPORATION

as Borrower,

and

EACH OTHER GRANTOR

FROM TIME TO TIME PARTY HERETO

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article 1 DEFINED TERMS

     1  

Section 1.1.

  Definitions      1  

Section 1.2.

  Certain Other Terms      5  

Article 2 [RESERVED]

     6  

Article 3 REAFFIRMATION AND GRANT OF SECURITY INTEREST

     6  

Section 3.1.

  Collateral      6  

Section 3.2.

  Grant of Security Interest in Collateral      7  

Article 4 REPRESENTATIONS AND WARRANTIES

     7  

Section 4.1.

  Title; No Other Liens; Enforceability      7  

Section 4.2.

  Perfection and Priority      7  

Section 4.3.

  Pledged Collateral      8  

Section 4.4.

  Accounts and Chattel Paper      8  

Section 4.5.

  Intellectual Property      9  

Section 4.6.

  Commercial Tort Claims      9  

Section 4.7.

  Letter-of-Credit Rights      9  

Section 4.8.

  Specific Collateral      9  

Section 4.9.

  Enforcement      9  

Article 5 COVENANTS

     10  

Section 5.1.

  Maintenance of Perfected Security Interest; Further Documentation and Consents
     10  

Section 5.2.

  Pledged Collateral      11  

Section 5.3.

  Accounts and other Receivables      11  

Section 5.4.

  Commodity Contracts      12  

Section 5.5.

  Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights and Electronic Chattel Paper      12  

Section 5.6.

  Intellectual Property      13  

Section 5.7.

  Notices      14  

Section 5.8.

  Notice of Commercial Tort Claims      14  

Section 5.9.

  Federal, State or Municipal Claims      14  

Section 5.10.

  No Interference      15  

Article 6 REMEDIAL PROVISIONS

     15  

Section 6.1.

  Code and Other Remedies      15  

Section 6.2.

  Accounts and Payments in Respect of General Intangibles      18  

Section 6.3.

  Pledged Collateral      19  

Section 6.4.

  Proceeds to be Turned over to and Held by Administrative Agent      20  

Section 6.5.

  Sale of Pledged Collateral      20  

 

-i-



--------------------------------------------------------------------------------

         Page  

Section 6.6.

  Deficiency      21  

Article 7 ADMINISTRATIVE AGENT

     21  

Section 7.1.

  Administrative Agent’s Appointment as Attorney-in-Fact      21  

Section 7.2.

  Authorization to File Financing Statements      23  

Section 7.3.

  Authority of Administrative Agent      23  

Section 7.4.

  Duty; Obligations and Liabilities      23  

Section 7.5.

  Account Verification      24  

Article 8 MISCELLANEOUS

     24  

Section 8.1.

  Reinstatement      24  

Section 8.2.

  Release of Collateral      25  

Section 8.3.

  Independent Obligations      25  

Section 8.4.

  No Waiver by Course of Conduct      25  

Section 8.5.

  Amendments in Writing      25  

Section 8.6.

  Additional Grantors; Additional Pledged Collateral      26  

Section 8.7.

  Notices      26  

Section 8.8.

  Successors and Assigns      26  

Section 8.9.

  Counterparts      26  

Section 8.10.

  Severability      26  

Section 8.11.

  Governing Law      26  

Section 8.12.

  Waiver of Jury Trial      27  

Section 8.13.

  Submission to Jurisdiction      27  

Section 8.14.

  Exercise of Certain Remedies      27  

 

-ii-



--------------------------------------------------------------------------------

ANNEXES AND SCHEDULES

 

Annex 1    Form of Pledge Amendment Annex 2    Form of Joinder Agreement Annex 3
   Form of Intellectual Property Security Agreement Schedule 1    Commercial
Tort Claims Schedule 2    Filings Schedule 3    Pledged Collateral Schedule 4   
Intellectual Property Schedule 5    Letter-of-Credit Rights

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURITY AGREEMENT, dated as of October 29, 2020, by Unisys
Corporation (the “Borrower”) and each of the other entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 8.6
(together with the Borrower, the “Grantors”), in favor of JPMorgan Chase Bank,
N.A. (“JPMorgan”), as Administrative Agent (in such capacity, together with its
successors and permitted assigns, “Administrative Agent”) for the Lenders, the
Issuing Banks and each other Secured Party (each as defined in the Credit
Agreement referred to below).

W I T N E S S E T H:

WHEREAS, pursuant to the Amended and Restated Credit Agreement dated as of the
date hereof (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), which Credit Agreement
amends and restates in its entirety the Existing Credit Agreement (as defined in
the Credit Agreement), by and among the Borrower, the other Loan Parties (as
defined in the Credit Agreement) parties thereto, the Lenders and Issuing Banks
from time to time party thereto and JPMorgan, as Administrative Agent, the
Lenders and the Issuing Banks have severally agreed to make extensions of credit
to the Borrower upon the terms and subject to the conditions set forth therein;

WHEREAS, each Grantor has derived and will derive substantial direct and
indirect benefits from the making of the extensions of credit under the Credit
Agreement; and

WHEREAS, as a condition precedent to the effectiveness of the Existing Credit
Agreement, the Grantors entered into the Security Agreement, dated as of
October 5, 2017 with the Administrative Agent (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Security Agreement”);

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the provision of extensions of credit thereunder that the Grantors
reaffirm their obligations under the Existing Security Agreement, amend and
restate the Existing Security Agreement and continue to secure the Secured
Obligations pursuant to the terms of this Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Issuing Banks and Administrative Agent to enter into the Credit Agreement and to
induce the Lenders and the Issuing Banks to make their respective extensions of
credit to the Borrower thereunder, each Grantor and Administrative Agent hereby
agree as follows:

ARTICLE 1

DEFINED TERMS

Section 1.1. Definitions.

(a) Capitalized terms used herein without definition are used as defined in the
Credit Agreement.

(b) The following terms have the meanings given to them in the UCC and terms
used herein without definition that are defined in the UCC have the meanings
given to them in the UCC (such meanings to be equally applicable to both the
singular and plural forms of the terms

 

-1-



--------------------------------------------------------------------------------

defined): “account”, “as-extracted collateral”, “certificated security”,
“chattel paper”, “commercial tort claim”, “commodity contract”, “deposit
account”, “documents”, “electronic chattel paper”, “equipment”, “farm products”,
“fixture”, “general intangible”, “goods”, “health-care-insurance receivable”,
“instruments”, “inventory”, “investment property”, “letter-of-credit right”,
“proceeds”, “record”, “securities account”, “security”, “supporting obligation”
and “tangible chattel paper”.

(c) The following terms shall have the following meanings:

“Agreement” means this Amended and Restated Security Agreement, as amended,
restated, supplemented or otherwise modified from time to time.

“Applicable IP Office” means the United States Patent and Trademark Office or
the United States Copyright Office, as applicable.

“Cash Collateral Account” means a deposit account or securities account subject,
in each instance, to a Control Agreement.

“Collateral” has the meaning specified in Section 3.1.

“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Administrative Agent or any Lender with respect to the Collateral pursuant to
any Loan Document.

“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective Control Agreement.

“Excluded Assets” means each of the following:

(i) any (A) real property located outside of the United States, (B) real
property located in the United States with a Fair Market Value less than
$5,000,000, (C) real property located at 3199 Pilot Knob Road, Eagan, Minnesota
and (D) leasehold interests in real property; provided that no local filings or
other steps shall be required to perfect a security interest in fixtures other
than in conjunction with the filing of mortgages or deeds of trust for real
property as required by the Loan Documents;

(ii) any lease, license, contract, property right or agreement to which any
Grantor is a party, and any of its rights or interests thereunder, if and to the
extent that a security interest is (A) prohibited by or in violation of any law,
rule or regulation applicable to any Grantor, or (B) will constitute or result
in a breach, termination or default under or requires any consent not obtained
under any such lease, license, contract, property right or agreement (other than
to the extent that any such law, rule, regulation, term, provision or condition
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC of the relevant jurisdiction or any other applicable law or
principles of equity); provided that any such lease, license, contract, or
agreement shall cease to be an Excluded Asset and the Collateral shall include
(and such security interest shall attach) immediately at such time as the
contractual or legal prohibition shall no longer be applicable, and to the
extent severable, shall attach immediately to

 

-2-



--------------------------------------------------------------------------------

any portion of such lease, license, contract, or agreement not subject to the
prohibitions specified in subclauses (A) and (B) of this clause (ii); provided,
further, that the exclusions referred to in this clause (ii) shall not include
any monies due or to become due from or proceeds of any such lease, license,
contract, property right or agreement;

(iii) any deposit account solely and exclusively used for taxes, payroll,
employee benefits or similar items and any other account or financial asset in
which such security interest would be unlawful or in violation of any Plan or
employee benefit agreement;

(iv) accounts receivable and related assets transferred or purported to be
transferred in a Permitted Sales-Type Lease Transaction; provided, that the
exclusion referred to in this clause (iv) shall not include any proceeds of any
such transaction;

(v) assets, with respect to which any applicable law prohibits the creation or
perfection of security interests therein (other than to the extent that any such
law would be rendered ineffective with respect to the creation of the security
interest in the Collateral pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC of any relevant jurisdiction or any other applicable law or principles
of equity); provided that any such asset shall cease to be an Excluded Asset and
the Collateral shall include (and such security interest shall attach)
immediately at such time as the legal prohibition shall no longer be applicable,
and to the extent severable, shall attach immediately to any portion of such
asset not subject to the prohibitions specified in this clause (v); provided,
further, that the exclusion referred to in this clause (v) shall not include any
monies due or to become due from or proceeds of any such asset;

(vi) deposit or checking accounts with balances below $1,000,000, to the extent
that the aggregate balance of all such deposit and checking accounts does not at
any one time exceed $10,000,000 (it being understood that any deposit or
checking account that is subject to an account control agreement in favor of the
Administrative Agent shall not constitute an “Excluded Asset”);

(vii) any motor vehicles, vessels and aircraft, or other property subject to a
certificate of title;

(viii) any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law;

(ix) cash or Cash Equivalents securing one or more reimbursement obligations
under letters of credit or surety bonds, which letters of credit and surety
bonds are otherwise not Obligations or Non-ABL Priority Lien Obligations, all to
the extent permitted under the Credit Agreement;

(x) Equity Interests in any joint venture with a third party that is not an
Affiliate, to the extent a pledge of such Equity Interests is prohibited by the
documents governing such joint venture;

 

-3-



--------------------------------------------------------------------------------

(xi) any of the outstanding Equity Interests of a CFC or FSHCO in excess of 65%
of the voting power of all classes of Equity Interests of such CFC or FSHCO
entitled to vote; provided that for purposes of this clause (xi), the term
“Equity Interests” includes all interests in a CFC or FSHCO treated as equity
for U.S. federal income tax purposes; and

(xii) any assets subject to a Permitted Lien described in Section 6.01(d), (e),
(g), (m) (with respect to clauses (d), (e) and (g) thereof) or (ee) of the
Credit Agreement, and proceeds thereof, to the extent that (and only for so long
as) the documents governing the related Indebtedness prohibit other Liens on
such assets; provided that such assets (i) shall automatically cease to be
Excluded Assets at such time as the documents governing such Indebtedness no
longer prohibit other Liens on such assets and (ii) shall not be Excluded Assets
to the extent that the documents governing such Indebtedness permit the granting
of a Lien for the benefit of the Secured Parties junior to the Lien pursuant to
such documents;

provided, that no asset or property shall be an Excluded Asset (other than
pursuant to clauses (iv), (ix) or (xii) above) if it is pledged to secure any
other Indebtedness or any obligation or liability under any Title IV Plan,
Multiemployer Plan or Benefit Plan of the Borrower or any Grantor.

“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.

“Pledged Certificated Stock” means all certificated securities and any other
Equity Interests of any Person evidenced by a certificate, instrument or other
similar document (as defined in the UCC), in each case owned by any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, including all Equity Interests listed on Schedule 3
that are certificated.

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness or other obligations owed to such
Grantor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time, including all instruments evidencing
Indebtedness described on Schedule 3, issued by the obligors named therein.

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledged Uncertificated Stock” means any Equity Interests of any Person that is
not Pledged Certificated Stock, including all right, title and interest of any
Grantor as a limited or general partner in any partnership not constituting
Pledged Certificated Stock or as a member of any limited liability company, all
right, title and interest of any Grantor in, to and under any Organization
Document of any partnership or limited liability company to which it is a party,
and any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, including in each case those interests set forth on
Schedule 3, to the extent such interests constitute Equity Interests that are
not certificated.

 

-4-



--------------------------------------------------------------------------------

“Receivables” means the accounts, chattel paper, documents, investment property,
instrument sand other rights or claims to receive money which are general
intangibles or which are otherwise included as collateral.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of Administrative Agent’s or any other
Secured Party’s security interest in any Collateral is governed by the Uniform
Commercial Code of a jurisdiction other than the State of New York, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of the definitions related to or otherwise used in
such provisions.

Section 1.2. Certain Other Terms.

(a) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. References herein to an Annex,
Schedule, Article, Section or clause refer to the appropriate Annex or Schedule
to, or Article, Section or clause in this Agreement. Where the context requires,
provisions relating to any Collateral when used in relation to a Grantor shall
refer to such Grantor’s Collateral or any relevant part thereof.

(b) Other Interpretive Provisions.

(i) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

(ii) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(iii) Certain Common Terms. The term “including” is not limiting and means
“including without limitation.”

(iv) Performance; Time. Whenever any performance obligation hereunder (other
than a payment obligation) shall be stated to be due or required to be satisfied
on a day other than a Business Day, such performance shall be made or satisfied
on the next succeeding Business Day. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.

 

-5-



--------------------------------------------------------------------------------

(v) Contracts. Unless otherwise expressly provided herein, references to
agreements and other contractual instruments, including this Agreement and the
other Loan Documents, shall be deemed to include all subsequent amendments
thereto, restatements and substitutions thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document.

(vi) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

ARTICLE 2

[RESERVED]

ARTICLE 3

GRANT OF SECURITY INTEREST AND REAFFIRMATION

Section 3.1. Collateral. For the purposes of this Agreement, all of the
following property now owned or at any time hereafter acquired by a Grantor or
in which a Grantor now has or at any time in the future may acquire any right,
title or interests (to the extent of such right, title or interest) and, for the
avoidance of doubt, wheresoever located, is collectively referred to as the
“Collateral”:

(a) all accounts, chattel paper, deposit accounts, documents, equipment, general
intangibles, Intellectual Property, instruments, inventory, investment property,
letters of credit, letter of credit rights and any supporting obligations
related to any of the foregoing;

(b) the commercial tort claims described on Schedule 1 and on any supplement
thereto received by Administrative Agent pursuant to Section 5.8;

(c) all books and records pertaining to the other property described in this
Section 3.1;

(d) all cash or Cash Equivalents;

(e) all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash;

(f) all other goods (including but not limited to fixtures) and personal
property of such Grantor, whether tangible or intangible and wherever located;
and

(g) to the extent not otherwise included, all proceeds of the foregoing.

Notwithstanding the foregoing, no Lien or security interest is hereby granted on
any Excluded Assets and Excluded Assets shall not be deemed to constitute
“Collateral”. If any property of any Grantor shall cease to be “Excluded
Assets”, a Lien on and security interest shall be deemed immediately granted
thereon under this Agreement in favor of the Administrative Agent for the
benefit of the Secured Parties and such property shall constitute “Collateral”
hereunder.

 

-6-



--------------------------------------------------------------------------------

Section 3.2. Grant of Security Interest in Collateral. Each Grantor party to the
Existing Security Agreement reaffirms the security interest granted under the
terms and conditions of the Existing Security Agreement and agrees that such
security interest remains in full force and effect and is hereby ratified,
reaffirmed and confirmed. Furthermore, each Grantor, as collateral security for
the prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations, hereby
grants to Administrative Agent for the benefit of the Secured Parties a Lien on
and security interest in, all of its right, title and interest in, to and under
the Collateral of such Grantor.

Section 3.3. Amendment and Restatement of Existing Security Agreement. Each
Grantor party to the Existing Security Agreement acknowledges and agrees with
the Administrative Agent that the Existing Security Agreement is amended,
restated, and superseded in its entirety pursuant to the terms hereof. This
Agreement is not intended to and shall not constitute a novation.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Each Grantor hereby represents and warrants each of the following to
Administrative Agent and the other Secured Parties:

Section 4.1. Title; No Other Liens; Enforceability. Except for the Lien granted
to Administrative Agent pursuant to this Agreement and other Permitted Liens,
such Grantor owns each item of the Collateral free and clear of any and all
Liens or claims of others. Such Grantor (a) is the record and beneficial owner
of the Collateral pledged by it hereunder constituting instruments or Pledged
Certificated Stock and (b) has the power to grant a security interest in each
item of Collateral granted by it hereunder. This Agreement constitutes a legal
valid and binding obligation of such Grantor and creates a security interest
which is enforceable against such Grantor in all Collateral it now owns or
hereafter acquires, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 4.2. Perfection and Priority. The security interest granted pursuant to
this Agreement constitutes a valid and continuing perfected security interest in
favor of Administrative Agent for the benefit of the Secured Parties in all
Collateral subject, for the following Collateral, to the occurrence of the
following: (i) in the case of all Collateral in which a security interest may be
perfected by filing a financing statement under the UCC, the completion of the
filings and other actions specified on Schedule 2 (which, in the case of all
filings and other documents referred to on such schedule, have been delivered to
Administrative Agent in completed and duly authorized form), (ii) with respect
to any deposit account, the execution of Control Agreements, (iii) in the case
of all Copyrights, Trademarks and Patents for which UCC filings are insufficient
for perfection, all appropriate filings having been made with the United States
Copyright Office or the United States Patent and Trademark Office, as
applicable, (iv) in the case of letter-of-credit rights that are not supporting
obligations of Collateral, the execution of a Contractual Obligation granting

 

-7-



--------------------------------------------------------------------------------

control to Administrative Agent over such letter-of-credit rights and (v) with
respect to any items of Collateral constituting an interest in Real Estate, the
completion of all steps necessary for the creation and/or a perfection of a
security interest therein. Such security interest shall be prior to all other
Liens on the Collateral as to which perfection and priority is governed by the
UCC except for Permitted Liens having priority over Administrative Agent’s Lien
by operation of law or to the extent permitted pursuant to subsection 6.01(a)
(solely in the case of any Collateral other than ABL Priority Collateral
securing permitted Non-ABL Priority Lien Obligations), 6.01(d), 6.01(e),
6.01(g), 6.01(i), 6.01(o), 6.01(w), or 6.01(z), or 6.01(aa) of the Credit
Agreement.

Section 4.3. Pledged Collateral.

(a) Schedule 3 lists (i) all Pledged Stock of such Grantor and (ii) all Pledged
Debt Instruments of such Grantor having a face amount in excess of $4,000,000.

(b) The Pledged Stock pledged by such Grantor hereunder is listed on Schedule 3,
and in the case of Pledged Stock in a Subsidiary of such Grantor (i) constitutes
that percentage of the issued and outstanding equity of each class of each
issuer thereof as set forth on Schedule 3, and (ii) has been duly authorized and
validly issued, and is fully paid and nonassessable (to the extent such concepts
are applicable thereto).

(c) Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent shall be entitled to exercise all of the rights of the
Grantor granting the security interest in any Pledged Collateral, and a
transferee or assignee of such Pledged Stock shall become a holder of such
Pledged Collateral to the same extent as such Grantor and, in the case of
Pledged Stock, shall be entitled to participate in the management of the issuer
of such Pledged Stock to the same extent as such Grantor and, upon the transfer
of the entire interest of such Grantor, such Grantor shall cease to be a holder
of such Pledged Collateral.

Section 4.4. Accounts and Chattel Paper.

(a) No amount payable to such Grantor under or in connection with any account is
evidenced by any instrument or tangible chattel paper that has not been
delivered to Administrative Agent, properly endorsed for transfer, to the extent
delivery is required by subsection 5.5(a) or (b) or by electronic chattel paper
for which such Grantor has not taken the steps required by subsection 5.5(e).

(b) The names of the obligors, amounts owing, due dates and other information
with respect to its accounts and chattel paper are and will be correctly stated
in all records of such Grantor relating thereto and in all invoices and
Collateral Reports with respect thereto furnished to the Administrative Agent by
such Grantor from time to time. As of the time when each account or each item of
chattel paper arises, such Grantor shall be deemed to have represented and
warranted that such account or chattel paper, as the case may be, and all
records relating thereto, are genuine and in all respects what they purport to
be.

(c) With respect to all of its accounts, (i) the amounts shown on all invoices,
statements and Collateral Reports with respect thereto are actually and
absolutely owing to such Grantor as indicated thereon and are not in any way
contingent; (ii) no payments have been or shall be made thereon except payments
immediately delivered as required pursuant to Section 5.11 of the Credit
Agreement; and (iii) to such Grantor’s knowledge, all Account Debtors have the
capacity to contract.

 

-8-



--------------------------------------------------------------------------------

(d) With respect to accounts of the Borrower, except as specifically disclosed
on the most recent Borrowing Base Certificate, all accounts are Eligible
Accounts.

Section 4.5. Intellectual Property.

(a) Schedule 4 lists (i) all registered Intellectual Property owned by such
Grantor in its own name and (ii) all IP Licenses under which a Grantor is the
exclusive licensee of registered Intellectual Property owned by a third party.

(b) All Material Intellectual Property is unexpired and has not been abandoned,
and to the knowledge of Grantor, is valid and enforceable. All Material
Intellectual Property does not infringe the Intellectual Property rights of any
other Person except as would not reasonably be expected to have a Material
Adverse Effect.

(c) Except with respect to ordinary course office actions issued with respect to
pending applications by the United States Patent and Trademark Office and
similar offices, no holding, decision or judgment has been rendered by any
Governmental Authority which as of the date hereof would limit, cancel or
question the validity of, or such Grantor’s rights in, any Intellectual Property
in any respect that would reasonably be expected to have a Material Adverse
Effect.

(d) No action or proceeding is pending, or to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any Intellectual Property or such Grantor’s ownership interest
therein, or (ii) which, if adversely determined, would have a Material Adverse
Effect on any Intellectual Property.

Section 4.6. Commercial Tort Claims. The only commercial tort claims of any
Grantor existing on the date hereof (other than commercial tort claims that have
requested damages of less than $2,000,000 individually or $4,000,000 in the
aggregate) are those listed on Schedule 1, which sets forth such information
separately for each Grantor.

Section 4.7. Letter-of-Credit Rights. Schedule 5 lists all letter-of-credit
rights of such Grantor in excess of $2,000,000.

Section 4.8. Specific Collateral. None of the Collateral is or is proceeds or
products of farm products, as-extracted collateral, health-care-insurance
receivables or timber to be cut.

Section 4.9. Enforcement. No Permit, notice to or filing with any Governmental
Authority or any other Person or any consent from any Person is required for the
exercise by Administrative Agent of its rights (including voting rights)
provided for in this Agreement or the enforcement of remedies in respect of the
Collateral pursuant to this Agreement, including the transfer of any Collateral
except: (i) as may be required under the terms of any applicable Intercreditor
Agreement, (ii) as may be required in connection with the disposition of any
portion of the Pledged Collateral by laws affecting the offering and sale of
securities generally, (iii) any approvals that may be required to be obtained
from any bailees or landlords to collect the

 

-9-



--------------------------------------------------------------------------------

Collateral, (iv) any notices to and or consents of Persons party to any
Contractual Obligation as may be required by the terms thereof in connection
with any assignment thereof (it being understood that no such notice or consent
is required to be given to any Account Debtor in connection with the pledge
and/or assignment of any payment obligations of such Account Debtor under any
such Contractual Obligations (other than, solely in the case of any Account
Debtor that is a Governmental Authority, any notices or other consents required
in order for any transferee to directly enforce any interest against such
Governmental Authority)), and (v) permits, notices to or filings with
Governmental Authorities as may be required in connection with the sale or
disposition of any property.

ARTICLE 5

COVENANTS

Each Grantor agrees with Administrative Agent to the following, as long as any
Commitment remains in effect, or any Letter of Credit, Loan or other Secured
Obligations (other than contingent Secured Obligations to the extent no claim
giving rise thereto has been asserted) which is accrued and payable remains
unpaid and unsatisfied:

Section 5.1. Maintenance of Perfected Security Interest; Further Documentation
and Consents.

(a) Such Grantor shall not use or permit any Collateral to be used in violation
of: (i) any provision of any Loan Document or (ii) any Requirement of Law or any
policy of insurance covering the Collateral if such violation would reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

(b) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest and such priority against
the claims and demands of all Persons. Such Grantor will maintain books and
records with respect to the Collateral owned by it as required pursuant to
Section 5.09(a) of the Credit Agreement, and will furnish to the Administrative
Agent such statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request.

(c) At any time and from time to time, upon the reasonable written request of
Administrative Agent (at the sole expense of such Grantor), such Grantor shall,
for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted, (i) promptly and duly execute and
deliver, and have recorded, such further documents, including the filing of any
financing statement or amendment under the UCC (or other filings under similar
Requirements of Law) in effect in any jurisdiction with respect to the security
interest created hereby and (ii) take such further action as Administrative
Agent may reasonably request, including (A) using its commercially reasonable
efforts to secure all approvals necessary or appropriate for the assignment to
or for the benefit of Administrative Agent of any material Contractual
Obligation, including any material IP License, held by such Grantor and to
enforce the security interests granted hereunder and (B) executing and using its
commercially reasonable efforts to deliver any Control Agreements with respect
to deposit accounts and securities accounts included in the Collateral.

 

-10-



--------------------------------------------------------------------------------

(d) Such Grantor will not authorize the filing of any financing statement naming
it as debtor covering all or any portion of the Collateral owned by it, except
for financing statements (i) naming the Administrative Agent on behalf of the
Secured Parties as the secured party, and (ii) in respect to other Permitted
Liens. Such Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement described in subclause (i) of this clause (d) without the prior
written consent of the Administrative Agent, subject to such Grantor’s rights
under Section 9-509(d)(2) of the UCC.

Notwithstanding any of the foregoing, the Grantors that are Domestic
Subsidiaries (including the Borrower) are not required to take any actions under
the laws of any jurisdiction outside of the United States to create, perfect or
protect the Liens securing the Secured Obligations; provided, that this
limitation shall not apply (and such Grantor shall take such actions) to the
extent that such Grantor takes any such actions for the benefit of any other
Indebtedness of the Grantors.

Section 5.2. Pledged Collateral.

(a) Delivery of Pledged Collateral. Such Grantor shall (i) deliver to
Administrative Agent, in suitable form for transfer and in form and substance
satisfactory to Administrative Agent, (A) all Pledged Certificated Stock and
(B) all Pledged Debt Instruments having a face amount in excess of $4,000,000,
and (ii) maintain all other Pledged Investment Property in a Controlled
Securities Account.

(b) Event of Default. During the continuance of an Event of Default,
Administrative Agent shall have the right, at any time in its discretion and
without notice to the Grantor, to (i) transfer to or to register in its name or
in the name of its nominees any Pledged Collateral or any Pledged Investment
Property and (ii) exchange any certificate or instrument representing or
evidencing any Pledged Collateral or any Pledged Investment Property for
certificates or instruments of smaller or larger denominations.

(c) Cash Distributions with respect to Pledged Collateral. Except as provided in
Article VI and subject to the limitations set forth in the Credit Agreement,
such Grantor shall be entitled to receive all cash distributions paid in respect
of the Pledged Collateral.

(d) Voting Rights. Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would result in any violation of any
provision of any Loan Document.

Section 5.3. Accounts and other Receivables.

(a) Such Grantor shall not, other than in the ordinary course of business,
(i) grant any extension of the time of payment of any Receivable,
(ii) compromise or settle any Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Receivable, (iv) allow any credit or discount on any account or (v) amend,
supplement or modify any Receivable in any manner that could adversely affect
the value thereof.

 

-11-



--------------------------------------------------------------------------------

(b) Except as otherwise provided in this Agreement, such Grantor will make
commercially reasonable efforts to collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
owned by it.

(c) Such Grantor will deliver to the Administrative Agent immediately upon its
request during the continuation of an Event of Default duplicate invoices with
respect to each Account owned by it bearing such language of assignment as the
Administrative Agent shall specify.

Section 5.4. Commodity Contracts. Such Grantor shall not have any commodity
contract unless subject to a Control Agreement.

Section 5.5. Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper.

(a) If any amount in excess of $4,000,000 payable under or in connection with
any Collateral owned by such Grantor shall be or become evidenced by an
instrument, such Grantor shall deliver such instrument to Administrative Agent,
together with such endorsements in-blank as may be reasonably requested by the
Administrative Agent. If an Event of Default has occurred and is continuing, if
requested by the Administrative Agent, the Grantors shall deliver originals of
all instruments constituting Collateral to the Administrative Agent.

(b) With respect to any tangible chattel paper included in the Collateral, each
Grantor shall use efforts to deliver such tangible chattel paper to the
Administrative Agent, duly endorsed in blank; provided, that such delivery
requirement shall not apply to (i) any tangible chattel paper having a face
amount of less than $7,500,000 and (ii) any tangible chattel paper relating to
accounts receivable payable by a Person that is not a Grantor that are due to a
Grantor within 60 days of sale and that arise in the ordinary course of business
pursuant to forms of sales documentation containing a grant or reservation of
security interest clause in favor of a Grantor; provided, further, however, that
at any time that an Event of Default has occurred and is continuing such Grantor
shall at the request of Administrative Agent (i) mark all such tangible chattel
paper with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the security interest of JPMorgan Chase Bank,
N.A., as Administrative Agent” and/or (ii) deliver all such tangible chattel
paper to the Administrative Agent, duly endorsed in blank.

(c) Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any investment property to any Person other
than Administrative Agent or the holders of permitted Non-ABL Priority Lien
Obligations (or a trustee, agent or other representative therefor, including,
without limitation, the 2027 Notes Collateral Trustee) (so long as such grant to
any such holders or representative is subject to the terms of the applicable
Intercreditor Agreement).

 

-12-



--------------------------------------------------------------------------------

(d) If such Grantor is or becomes the beneficiary of a letter of credit that is
(i) not a supporting obligation of any Collateral and (ii) in excess of
$2,000,000, such Grantor shall promptly (and in any event on or prior to the
date by which financial statements are required to be delivered with respect to
the fiscal quarter in which the Grantor became the beneficiary of such letter of
credit) notify Administrative Agent thereof and use commercially reasonable
efforts to enter into a Contractual Obligation with Administrative Agent, the
issuer of such letter of credit or any nominated person with respect to the
letter-of-credit rights under such letter of credit. Such Contractual Obligation
shall be sufficient to grant control for the purposes of Section 9-107 of the
UCC (or any similar section under any equivalent UCC). Such Contractual
Obligation shall also direct all payments thereunder to a Cash Collateral
Account. The provisions of the Contractual Obligation shall be in form and
substance reasonably satisfactory to Administrative Agent.

(e) If any amount payable under or in connection with any of the Collateral
owned by any Grantor shall be evidenced by or become evidenced by electronic
chattel paper or any transferable record in an amount in excess of $7,500,000,
such Grantor shall promptly notify Administrative Agent thereof and, upon
Administrative Agent’s request, take all commercially reasonable steps necessary
to grant the Administrative Agent control of such electronic chattel paper in
accordance with the UCC and all “transferable records” as defined in each of the
Uniform Electronic Transactions Act and the Electronic Signatures in Global and
National Commerce Act.

Section 5.6. Intellectual Property.

(a) If any Grantor shall become the owner of any registered Intellectual
Property (not already identified on Schedule 4), such Grantor shall promptly
(and in any event on or prior to the date by which financial statements are
required to be delivered with respect to the fiscal quarter in which the Grantor
became the owner of such registered Intellectual Property) execute and deliver
to the Administrative Agent in form and substance reasonably acceptable to the
Administrative Agent and suitable for filing in the Applicable IP Office the
short-form intellectual property security agreements in the form attached hereto
as Annex 3 for all such registered Intellectual Property of such Grantor.

(b) Unless such Grantor determines that the use, pursuit or maintenance of such
Trademark, Patent, Copyright or Trade Secret is no longer desirable in the
conduct of such Grantor’s business and that the loss thereof would not
reasonably be expected to have a Material Adverse Effect, such Grantor shall
(i) (1) continue to use each Trademark included in the Material Intellectual
Property in order to maintain such Trademark in full force and effect with
respect to each class of goods for which such Trademark is currently used, free
from any claim of abandonment for non-use, (2) maintain at least the same
standards of quality of products and services offered under such Trademark as
are currently maintained, (3) use such Trademark with the appropriate notice of
registration and all other notices and legends required by applicable
Requirements of Law, (4) not adopt or use any other Trademark that is
confusingly similar or a colorable imitation of such Trademark unless
Administrative Agent shall obtain a perfected security interest in such other
Trademark pursuant to this Agreement and (ii) not do any act or omit to do any
act whereby: (w) such Trademark (or any goodwill associated therewith) may
become destroyed, invalidated, impaired or harmed in any way, (x) any Patent
included in the Material Intellectual Property may become forfeited, misused,
unenforceable, abandoned or dedicated to the public, (y) any portion of the
Copyrights included in the Material Intellectual Property may become
invalidated, otherwise impaired or fall into the public domain or (z) any Trade
Secret that is Material Intellectual Property becomes publicly available or
otherwise unprotectable.

 

-13-



--------------------------------------------------------------------------------

(c) Unless such Grantor determines that the use, pursuit or maintenance of such
registration or recordation is no longer desirable in the conduct of such
Grantor’s business and that the loss thereof would not reasonably be expected to
have a Material Adverse Effect, such Grantor shall (i) notify Administrative
Agent promptly if it knows that any application or registration relating to any
Material Intellectual Property may become forfeited, misused, unenforceable,
abandoned or dedicated to the public, or of any adverse determination or
development regarding the validity or enforceability or such Grantor’s ownership
of, interest in, right to use, register, own or maintain any Material
Intellectual Property (including the institution of, or any such determination
or development in, any proceeding relating to the foregoing in any Applicable IP
Office); and (ii) take all actions that are commercially reasonable to maintain
and pursue each application (and to obtain the relevant registration or
recordation) and to maintain each registration and recordation included in the
Material Intellectual Property.

(d) Such Grantor shall not knowingly do any act or omit to do any act to
infringe, misappropriate, dilute, violate or otherwise impair the Intellectual
Property of any other Person. In the event that any Material Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall take such
action as it reasonably deems appropriate under the circumstances in response
thereto.

Section 5.7. Notices. Such Grantor shall promptly notify Administrative Agent in
writing of its acquisition of any interest hereafter in property that is or is
proceeds or products of farm products, as-extracted collateral,
health-care-insurance receivables or timber to be cut.

Section 5.8. Notice of Commercial Tort Claims. Such Grantor agrees that, if it
shall acquire or have any commercial tort claim with requested damages in excess
of $2,000,000 individually or $4,000,000 in the aggregate, (i) such Grantor
shall, promptly (but in any event no later than the next date for delivery of
financial statements under Section 5.01(a) or (b) of the Credit Agreement),
deliver to Administrative Agent, in each case in form and substance satisfactory
to Administrative Agent, a notice of the existence and nature of such commercial
tort claims and a supplement to Schedule 1 containing a specific description of
such commercial tort claims, (ii) Section 3.1 shall apply to such commercial
tort claims and (iii) such Grantor shall execute and deliver to Administrative
Agent, in each case in form and substance satisfactory to Administrative Agent,
any document, and take all other action, deemed by Administrative Agent to be
reasonably necessary or appropriate for Administrative Agent to obtain, on
behalf of the Secured Parties, a perfected security interest having at least the
priority set forth in Section 4.2 in all such commercial tort claims. Any
supplement to Schedule 1 delivered pursuant to this Section 5.8 shall, after the
receipt thereof by Administrative Agent, become part of Schedule 1 for all
purposes hereunder other than in respect of representations and warranties made
prior to the date of such receipt.

Section 5.9. Federal, State or Municipal Claims. If at any time that an
Assignment of Claims Trigger Event, a Default or an Event of Default has
occurred and is continuing and the Administrative Agent shall so request, each
Grantor will execute and deliver to the Administrative Agent such documents,
agreements and instruments, and will take such further actions (including,
without limitation, the taking of necessary actions under the Federal Assignment
of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15
et seq.)), which the Administrative Agent may, from time to time, reasonably
request, in respect of accounts and general intangibles constituting Collateral
and owing by any government or instrumentality or agency thereof.

 

-14-



--------------------------------------------------------------------------------

Section 5.10. No Interference. Such Grantor agrees that it will not interfere
with any right, power and remedy of the Administrative Agent provided for in
this Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.

ARTICLE 6

REMEDIAL PROVISIONS

Section 6.1. Code and Other Remedies.

(a) UCC Remedies. During the continuance of an Event of Default, the
Administrative Agent may exercise, in addition to all other rights and remedies
granted to it in this Agreement and in any other instrument or agreement
securing, evidencing or relating to any Secured Obligation, all rights and
remedies of a secured party under the UCC or any other applicable law.

(b) Disposition of Collateral. Without limiting the generality of the foregoing,
Administrative Agent may, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), during the continuance of any Event of Default (personally or through
its agents or attorneys): (i) enter upon the premises where any Collateral is
located during normal business hours, without any obligation to pay rent,
through self-help, without judicial process, without first obtaining a final
judgment or giving any Grantor or any other Person notice or opportunity for a
hearing on Administrative Agent’s claim or action, (ii) collect, receive,
appropriate and realize upon any Collateral and (iii) sell, assign, convey,
transfer, grant option or options to purchase and deliver any Collateral (or
enter into Contractual Obligations to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of any Secured Party or elsewhere upon such terms and conditions as it
may deem advisable and at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. Administrative
Agent shall have the right, upon any such public sale or sales and, to the
extent permitted by the UCC and other applicable Requirements of Law, upon any
such private sale, to purchase the whole or any part of the Collateral so sold,
free of any right or equity of redemption of any Grantor, which right or equity
is hereby waived and released.

(c) Management of the Collateral. Each Grantor further agrees that during the
continuance of any Event of Default, (i) at Administrative Agent’s request, it
shall assemble the Collateral (including any books and records) and make it
available to Administrative Agent at places that Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere, (ii) without
limiting the foregoing, Administrative Agent also has the right to require that
each Grantor store and keep any Collateral pending further action by
Administrative Agent and, while any such Collateral is so stored or kept,
provide such guards and maintenance services as shall be reasonably necessary to
protect the same and to preserve and maintain such Collateral in good condition,
(iii) until Administrative Agent is able to sell, assign, convey or transfer any

 

-15-



--------------------------------------------------------------------------------

Collateral, Administrative Agent shall have the right to hold or use such
Collateral to the extent that it deems appropriate for the purpose of preserving
the Collateral or its value or for any other purpose deemed appropriate by
Administrative Agent and (iv) Administrative Agent may, if it so elects, seek
the appointment of a receiver or keeper to take possession of any Collateral and
to enforce any of Administrative Agent’s remedies (for the benefit of the
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment. Administrative Agent shall not have any
obligation to any Grantor to maintain or preserve the rights of any Grantor as
against third parties with respect to any Collateral while such Collateral is in
the possession of Administrative Agent.

(d) Application of Proceeds. Administrative Agent shall apply the cash proceeds
of any action taken by it pursuant to this Section 6.1, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any Collateral or in any way relating
to the Collateral or the rights of Administrative Agent and any other Secured
Party hereunder, including reasonable attorneys’ fees and disbursements, to the
payment in whole or in part of the Secured Obligations, as set forth in the
Credit Agreement, and only after such application and after the payment by
Administrative Agent of any other amount required by any applicable
Intercreditor Agreement or any Requirement of Law, need Administrative Agent pay
the surplus, if any, to any Grantor.

(e) Direct Obligation. Neither Administrative Agent nor any other Secured Party
shall be required to make any demand upon, or pursue or exhaust any right or
remedy against, any Grantor, any other Loan Party or any other Person with
respect to the payment of the Secured Obligations or to pursue or exhaust any
right or remedy with respect to any Collateral therefor or any direct or
indirect guaranty thereof. All of the rights and remedies of Administrative
Agent and any other Secured Party under any Loan Document shall be cumulative,
may be exercised individually or concurrently and not exclusive of any other
rights or remedies provided by any Requirement of Law. To the extent it may
lawfully do so, each Grantor absolutely and irrevocably waives and relinquishes
the benefit and advantage of, and covenants not to assert against Administrative
Agent or any other Secured Party, any valuation, stay, appraisement, extension,
redemption or similar laws and any and all rights or defenses it may have as a
surety, now or hereafter existing, arising out of the exercise by them of any
rights hereunder. If any notice of a proposed sale or other disposition of any
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

(f) Commercially Reasonable. To the extent that applicable Requirements of Law
impose duties on Administrative Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is not
commercially unreasonable for Administrative Agent to do any of the following:

(i) fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by Administrative Agent to prepare any Collateral for disposition
or otherwise to complete raw material or work in process into finished goods or
other finished products for disposition;

 

-16-



--------------------------------------------------------------------------------

(ii) fail to obtain Permits, or other consents, for access to any Collateral to
sell or for the collection or sale of any Collateral, or, if not required by
other Requirements of Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;

(iii) fail to exercise remedies against Account Debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

(iv) advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;

(v) exercise collection remedies against Account Debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by Administrative
Agent, obtain the services of other brokers, investment bankers, consultants and
other professionals to assist Administrative Agent in the collection or
disposition of any Collateral, or utilize Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets to
dispose of any Collateral;

(vi) dispose of assets in wholesale rather than retail markets;

(vii) disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

(viii) purchase insurance or credit enhancements to insure Administrative Agent
against risks of loss, collection or disposition of any Collateral or to provide
to Administrative Agent a guaranteed return from the collection or disposition
of any Collateral.

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1. Without limitation
upon the foregoing, nothing contained in this Section 6.1 shall be construed to
grant any rights to any Grantor or to impose any duties on Administrative Agent
that would not have been granted or imposed by this Agreement or by applicable
Requirements of Law in the absence of this Section 6.1.

(g) IP Licenses. For the purpose of enabling Administrative Agent to exercise
rights and remedies under this Section 6.1 (including in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, sell, assign, convey, transfer or grant options to purchase any
Collateral) at such time as Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to Administrative
Agent, for the benefit of the Secured Parties, (i) an irrevocable, nonexclusive,
worldwide license (exercisable without payment of royalty or other compensation
to such Grantor), including in such license the

 

-17-



--------------------------------------------------------------------------------

right to sublicense, to use and practice any Intellectual Property now owned or
hereafter acquired by such Grantor and access to all media in which any of the
licensed items may be recorded or stored and to all software and programs used
for the compilation or printout thereof and (ii) an irrevocable license (without
payment of rent or other compensation to such Grantor) to use, operate and
occupy all Real Estate of such Grantor.

Section 6.2. Accounts and Payments in Respect of General Intangibles.

(a) In addition to, and not in substitution for and without limiting, any
similar requirement in the Credit Agreement (including Section 5.11 thereof), if
required by Administrative Agent at any time during the continuance of an Event
of Default, any payment of accounts or payment in respect of general
intangibles, when collected by any Grantor, shall be promptly (and, in any
event, within 2 Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to Administrative Agent, in a Cash
Collateral Account, subject to withdrawal by Administrative Agent as provided in
Section 6.4. Until so turned over, such payment shall be held by such Grantor in
trust for Administrative Agent, segregated from other funds of such Grantor.
Each such deposit of proceeds of accounts and payments in respect of general
intangibles shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

(b) At any time during the continuance of an Event of Default:

(i) each Grantor shall, upon Administrative Agent’s request, deliver to
Administrative Agent all original and other documents evidencing, and relating
to, the Contractual Obligations and transactions that gave rise to any account
or any payment in respect of general intangibles, including all original orders,
invoices and shipping receipts and notify Account Debtors that the accounts or
general intangibles have been collaterally assigned to Administrative Agent and
that payments in respect thereof shall be made directly to Administrative Agent;
and

(ii) Administrative Agent may, without notice, at any time during the
continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its accounts or amounts due under general intangibles and, in
its own name or in the name of others, communicate with Account Debtors to
verify with them to Administrative Agent’s satisfaction the existence, amount
and terms of any account or amounts due under any general intangible. In
addition, Administrative Agent may at any time enforce such Grantor’s rights
against such Account Debtors and obligors of general intangibles.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each account and each payment in respect of general intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. No Secured Party shall have any obligation or liability
under any agreement giving rise to an account or a payment in respect of a
general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

 

-18-



--------------------------------------------------------------------------------

Section 6.3. Pledged Collateral.

(a) Voting Rights. During the continuance of an Event of Default, upon notice by
Administrative Agent to the relevant Grantor or Grantors, Administrative Agent
or its nominee may exercise (A) any voting, consent, corporate and other right
pertaining to the Pledged Collateral at any meeting of shareholders, partners or
members, as the case may be, of the relevant issuer or issuers of Pledged
Collateral or otherwise and (B) any right of conversion, exchange and
subscription and any other right, privilege or option pertaining to the Pledged
Collateral as if it were the absolute owner thereof (including the right to
exchange at its discretion any Pledged Collateral upon the merger, amalgamation,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or equivalent structure of any issuer of Pledged Stock, the right
to deposit and deliver any Pledged Collateral with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as Administrative Agent may determine), all without liability except
to account for property actually received by it; provided, however, that
Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

(b) Dividends and Payments on Pledged Collateral. During the continuance of an
Event of Default, all dividends, distributions and other payments in respect of
any Pledged Collateral owned by such Grantor, whenever paid or made, shall be
delivered to the Administrative Agent to hold as Pledged Collateral and shall,
if received by such Grantor, be received in trust for the benefit of the
Administrative Agent, be segregated from the other property or funds of such
Grantor, and be forthwith delivered to the Administrative Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

(c) Proxies. In order to permit Administrative Agent to exercise the voting and
other consensual rights that it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions on account of Equity Interests
that it may be entitled to receive hereunder, (i) each Grantor shall promptly
execute and deliver (or cause to be executed and delivered) to Administrative
Agent all such proxies, dividend payment orders and other instruments as
Administrative Agent may from time to time reasonably request and (ii) without
limiting the effect of clause (i) above, such Grantor hereby grants to
Administrative Agent an irrevocable proxy to vote all or any part of the Pledged
Collateral and to exercise all other rights, powers, privileges and remedies to
which a holder of the Pledged Collateral would be entitled (including giving or
withholding written consents of shareholders, partners or members, as the case
may be, calling special meetings of shareholders, partners or members, as the
case may be, and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Collateral on the record books of the issuer thereof) by any other
person (including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the release in full of the liens granted hereunder.

 

-19-



--------------------------------------------------------------------------------

(d) Authorization of Issuers. Each Grantor hereby expressly and irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to
comply with any instruction received by it from Administrative Agent in writing
that states that an Event of Default is continuing and is otherwise in
accordance with the terms of this Agreement and each Grantor agrees that such
issuer shall be fully protected from Liabilities to such Grantor in so
complying.

Section 6.4. Proceeds to be Turned over to and Held by Administrative Agent. If
(x) the Administrative Agent has delivered one or more “springing notices” in
accordance with Section 5.11 of the Credit Agreement or (y) an Event of Default
has occurred and is continuing and the Administrative Agent has requested the
Grantors to segregate Collateral in accordance with this Section 6.4, all
proceeds of any Collateral received by any Grantor hereunder in cash or Cash
Equivalents shall be held by such Grantor in trust for Administrative Agent and
the other Secured Parties, segregated from other funds of such Grantor, and, if
requested by the Administrative Agent, shall, promptly upon receipt by any
Grantor, be turned over to Administrative Agent in the exact form received (with
any necessary endorsement). If (x) the Administrative Agent has delivered one or
more “springing notices” in accordance with Section 5.11 of the Credit Agreement
or (y) an Event of Default has occurred and is continuing and the Administrative
Agent has elected to hold all cash or Cash Equivalents constituting Collateral
in a Cash Collateral Account, all Collateral constituting cash or Cash
Equivalents received by the Administrative Agent shall be held by Administrative
Agent in a Cash Collateral Account. All proceeds being held by Administrative
Agent in a Cash Collateral Account (or by such Grantor in trust for
Administrative Agent) shall continue to be held as collateral security for the
Secured Obligations and shall not constitute payment thereof until applied as
provided in the Credit Agreement. Nothing herein shall limit the other
requirements set forth in Section 5.11 of the Credit Agreement, including
regarding the requirement to maintain Collections and other cash or Cash
Equivalents on deposit in deposit accounts and securities accounts (other than
Excluded Bank Accounts) subject to a Control Agreement.

Section 6.5. Sale of Pledged Collateral.

(a) Each Grantor recognizes that Administrative Agent may be unable to effect a
public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state or foreign securities laws
or otherwise or may determine that a public sale is impracticable, not desirable
or not commercially reasonable and, accordingly, may resort to one or more
private sales thereof to a restricted group of purchasers that shall be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Administrative
Agent shall be under no obligation to delay a sale of any Pledged Collateral for
the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act or under applicable state
securities laws even if such issuer would agree to do so.

 

-20-



--------------------------------------------------------------------------------

(b) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of any portion of the Pledged Collateral pursuant to Section 6.1 and this
Section 6.5 valid and binding and in compliance with all applicable Requirements
of Law. Each Grantor further agrees that a breach of any covenant contained
herein will cause irreparable injury to Administrative Agent and other Secured
Parties, that Administrative Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained herein shall be specifically enforceable
against such Grantor, and such Grantor hereby waives and agrees not to assert
any defense against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred under the Credit Agreement.
Each Grantor waives any and all rights of contribution or subrogation upon the
sale or disposition of all or any portion of the Pledged Collateral by
Administrative Agent.

Section 6.6. Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of any Collateral are insufficient
to pay the Secured Obligations and the reasonable fees and disbursements of any
attorney employed by Administrative Agent or any other Secured Party to collect
such deficiency.

ARTICLE 7

ADMINISTRATIVE AGENT

Section 7.1. Administrative Agent’s Appointment as Attorney-in-Fact.

(a) Each Grantor hereby irrevocably constitutes and appoints Administrative
Agent and any Related Party thereto, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of the Loan Documents, to
take any appropriate action and to execute any document or instrument that may
be necessary or desirable to accomplish the purposes of the Loan Documents at
any time that an Event of Default shall be continuing, and, without limiting the
generality of the foregoing, each Grantor hereby gives Administrative Agent and
its Related Parties the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any of the following when an Event of
Default shall be continuing:

(i) in the name of such Grantor, in its own name or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any account or general intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by Administrative Agent for the purpose of collecting any such
moneys due under any account or general intangible or with respect to any other
Collateral whenever payable;

(ii) in the case of any Intellectual Property owned by or licensed to the
Grantors, execute, deliver and have recorded any document that Administrative
Agent may request to evidence, effect, publicize or record Administrative
Agent’s security interest in such Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;

 

-21-



--------------------------------------------------------------------------------

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or pay any insurance called for by the terms
of the Credit Agreement (including all or any part of the premiums therefor and
the costs thereof);

(iv) execute, in connection with any sale provided for in Section 6.1 or 6.5,
any document to effect or otherwise necessary or appropriate in relation to
evidence the sale of any Collateral; or

(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to Administrative
Agent or as Administrative Agent shall direct, (B) ask or demand for, and
collect and receive payment of and receipt for, any moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral, (C) sign and indorse any invoice, freight or express bill, bill of
lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral,
(D) commence and prosecute any suit, action or proceeding at law or in equity in
any court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any actions, suits,
proceedings, audits, claims, demands, orders or disputes brought against such
Grantor with respect to any Collateral, (F) settle, compromise or adjust any
such actions, suits, proceedings, audits, claims, demands, orders or disputes
with respect to any Collateral and, in connection therewith, give such
discharges or releases as Administrative Agent may deem appropriate, (G) assign
any Intellectual Property owned by the Grantors or any IP Licenses of the
Grantors throughout the world on such terms and conditions and in such manner as
Administrative Agent shall in its sole discretion determine, including the
execution and filing of any document necessary to effectuate or record such
assignment and (H) generally, sell, assign, convey, transfer or grant a Lien on,
make any Contractual Obligation with respect to and otherwise deal with, any
Collateral as fully and completely as though Administrative Agent were the
absolute owner thereof for all purposes and do, at Administrative Agent’s
option, at any time or from time to time, all acts and things that
Administrative Agent deems necessary to protect, preserve or realize upon any
Collateral and the Secured Parties’ security interests therein and to effect the
intent of the Loan Documents, all as fully and effectively as such Grantor might
do.

(vi) If any Grantor fails to perform or comply with any Contractual Obligation
contained herein, Administrative Agent, at its option, but without any
obligation to do so, may perform or comply, or otherwise cause performance or
compliance, with such Contractual Obligation.

(b) The expenses of Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate set forth in subsection 2.13(d) of the Credit Agreement, from the date of
payment by Administrative Agent to the date reimbursed by the relevant Grantor,
shall be payable by such Grantor to Administrative Agent on demand.

(c) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released. Nothing in this Section 7.1 shall relieve such
Grantor of any of its obligations under the Credit Agreement, this Agreement or
any other Loan Document.

 

-22-



--------------------------------------------------------------------------------

Section 7.2. Authorization to File Financing Statements. Each Grantor authorizes
Administrative Agent and its Related Parties, at any time and from time to time,
to file or record financing statements, amendments thereto, and other filing or
recording documents or instruments with respect to any Collateral in such form
and in such offices as Administrative Agent reasonably determines appropriate to
perfect the security interests of Administrative Agent under this Agreement, and
such financing statements and amendments may (i) indicate such Grantor’s
Collateral (1) as all assets of the Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC of such jurisdiction, or (2) by any
other description which reasonably approximates the description contained in
this Security Agreement, and (ii) contain any other information required by
part 5 of Article 9 of the UCC for the sufficiency or filing office acceptance
of any financing statement or amendment, including (A) whether such Grantor is
an organization, the type of organization and any organization identification
number issued to such Grantor and (B) in the case of a financing statement filed
as a fixture filing or indicating such Grantor’s Collateral as as-extracted
collateral or timber to be cut, a sufficient description of real property to
which the Collateral relates. A photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.
Such Grantor also hereby ratifies its authorization for Administrative Agent to
have filed any initial financing statement or amendment thereto under the UCC
(or other similar laws) in effect in any jurisdiction if filed prior to the date
hereof.

Section 7.3. Authority of Administrative Agent. Each Grantor acknowledges that
the rights and responsibilities of Administrative Agent under this Agreement
with respect to any action taken by Administrative Agent or the exercise or
non-exercise by Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between Administrative Agent and the Grantors, Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation or entitlement to make any inquiry respecting such
authority.

Section 7.4. Duty; Obligations and Liabilities.

(a) Duty of Administrative Agent. Administrative Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession shall be to deal with it in the same manner as Administrative Agent
deals with similar property for its own account. The powers conferred on
Administrative Agent hereunder are solely to protect Administrative Agent’s
interest in the Collateral and shall not impose any duty upon Administrative
Agent to exercise any such powers. Administrative Agent shall be accountable
only for amounts that it receives as a result of the exercise of such powers,
and neither it nor any of its Related Parties shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction. In addition, Administrative Agent shall not be liable or
responsible for

 

-23-



--------------------------------------------------------------------------------

any loss or damage to any Collateral, or for any diminution in the value
thereof, by reason of the act or omission of any warehousemen, carrier,
forwarding agency, consignee or other bailee if such Person has been selected by
Administrative Agent in good faith.

(b) Obligations and Liabilities with respect to Collateral. No Secured Party and
no Related Party thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral. The powers conferred on Administrative Agent hereunder
shall not impose any duty upon any other Secured Party to exercise any such
powers. The other Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their respective officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct as finally determined by a
court of competent jurisdiction.

Section 7.5. Account Verification. The Administrative Agent may at any time (but
only after providing the Borrower three (3) Business Days’ prior notice thereof
or such lesser time as may be agreed to by the applicable Grantor, unless an
Event of Default has occurred and is continuing, in which case no notice shall
be required), in the Administrative Agent’s own name, in the name of a nominee
of the Administrative Agent, or in the name of any Grantor communicate (by mail,
telephone, facsimile or otherwise) with the Account Debtors of any such Grantor,
parties to contracts with any such Grantor and obligors in respect of
instruments of any such Grantor to verify with such Persons, to the
Administrative Agent’s satisfaction, the existence, amount, terms of, and any
other matter relating to, accounts, instruments, chattel paper, payment
intangibles and/or other Receivables.

ARTICLE 8

MISCELLANEOUS

Section 8.1. Reinstatement. Each Grantor agrees that, if any payment made by any
Loan Party or other Person and applied to the Secured Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the proceeds
of any Collateral are required to be returned by any Secured Party to such Loan
Party, its estate, trustee, receiver or any other party, including any Grantor,
under any bankruptcy law, state or federal law, common law or equitable cause
(and including pursuant to any settlement entered into by a Secured Party in its
discretion), then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made. If, prior to any of the
foregoing, any Lien or other Collateral securing such Grantor’s liability
hereunder shall have been released or terminated by virtue of the foregoing,
such Lien, other Collateral or provision shall be reinstated in full force and
effect and such prior release, termination, cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of any
such Grantor in respect of any Lien or other Collateral securing such obligation
or the amount of such payment.

 

-24-



--------------------------------------------------------------------------------

Section 8.2. Release of Collateral.

(a) At the time provided in subsection 9.02(c) of the Credit Agreement, the
Collateral shall be released from the Lien created hereby and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. Each Grantor is hereby
authorized to file UCC amendments at such time evidencing the termination of the
Liens so released. At the request of any Grantor following any such termination,
Administrative Agent shall deliver to such Grantor any Collateral of such
Grantor held by Administrative Agent hereunder and execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
termination.

(b) If Administrative Agent shall be directed or permitted pursuant to
subsection 9.02(c) of the Credit Agreement to release any Lien or any
Collateral, such Collateral shall be released from the Lien created hereby to
the extent provided under, and subject to the terms and conditions set forth in,
subsection 9.02(c). In connection therewith, Administrative Agent, at the
request of any Grantor, shall execute and deliver to such Grantor such documents
as such Grantor shall reasonably request to evidence such release.

(c) At the time provided in subsection 9.02(c) of the Credit Agreement and at
the request of the Borrower Representative, a Grantor shall be released from its
obligations hereunder in the event that all the Equity Interests of such Grantor
shall be sold to any Person that is not an Affiliate of the Borrower or the
Subsidiaries of the Borrower in a transaction permitted by the Loan Documents.

Section 8.3. Independent Obligations. The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations. If any Secured
Obligation is not paid when due, or upon any Event of Default, Administrative
Agent may, at its sole election, proceed directly and at once, without notice,
against any Grantor and any Collateral to collect and recover the full amount of
any Secured Obligation then due, without first proceeding against any other
Grantor, any other Loan Party or any other Collateral and without first joining
any other Grantor or any other Loan Party in any proceeding.

Section 8.4. No Waiver by Course of Conduct. No Secured Party shall by any act
(except by a written instrument pursuant to Section 8.5), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of any Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that such
Secured Party would otherwise have on any future occasion.

Section 8.5. Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.02 of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 1 and Annex 2,
respectively, in each case duly executed by Administrative Agent and each
Grantor directly affected thereby.

 

-25-



--------------------------------------------------------------------------------

Section 8.6. Additional Grantors; Additional Pledged Collateral.

(a) Joinder Agreements. If, at the option of the Borrower or as required
pursuant to Section 5.14 of the Credit Agreement, the Borrower shall cause any
Subsidiary that is not a Grantor to become a Grantor hereunder, such Subsidiary
shall execute and deliver to Administrative Agent a Joinder Agreement
substantially in the form of Annex 2 and shall thereafter for all purposes be a
party hereto and have the same rights, benefits and obligations as a Grantor
party hereto on the Effective Date.

(b) Pledge Amendments. If any Pledged Collateral is acquired by a Grantor after
the Effective Date, such Grantor shall deliver a pledge amendment duly executed
by the Grantor in substantially the form of Annex 1 (each, a “Pledge
Amendment”). Such Grantor authorizes Administrative Agent to attach each Pledge
Amendment to this Agreement.

Section 8.7. Notices. All notices, requests and demands to or upon
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 9.01 of the Credit Agreement; provided, however, that
any such notice, request or demand to or upon any Grantor shall be addressed to
the Borrower’s notice address set forth in Section 9.01.

Section 8.8. Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of Administrative Agent.

Section 8.9. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or by Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof. The provisions of
Section 9.06(b) of the Credit Agreement shall be deemed applicable to this
Agreement in their entirety.

Section 8.10. Severability. Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.

Section 8.11. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OR CHOICE
OF LAW PRINCIPLES).

 

-26-



--------------------------------------------------------------------------------

Section 8.12. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PARTY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.12.

Section 8.13. Submission to Jurisdiction. Any legal action or proceeding with
respect to this Agreement shall be brought exclusively in the courts of the
State of New York located in the City of New York, Borough of Manhattan, or of
the United States of America for the Southern District of New York and, by
execution and delivery of this Agreement, each Grantor executing this Agreement
hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts; provided that nothing
in this Agreement shall limit the right of Administrative Agent to commence any
proceeding in the federal or state courts of any other jurisdiction to the
extent Administrative Agent determines that such action is necessary or
appropriate to exercise its rights or remedies under the Loan Documents. The
parties hereto hereby irrevocably waive any objection, including any objection
to the laying of venue or based on the grounds of forum non-conveniens, that any
of them may now or hereafter have to the bringing of any such action or
proceeding in such jurisdictions.

Section 8.14. Exercise of Certain Remedies. Administrative Agent agrees that it
will not deliver a “notice of exclusive control” or similar documentation under
any deposit account control agreement or securities account control agreement
except in accordance with Section 5.11 of the Credit Agreement. Administrative
Agent agrees that unless an Event of Default has occurred and is continuing, it
shall not exercise remedies under the powers granted to it under any Collateral
Access Agreement.

Section 8.15 Intercreditor Agreements. Notwithstanding anything herein to the
contrary, until the “Discharge of Priority Lien Obligations” (as used in the ABL
Intercreditor Agreement) or any similar event under any other applicable
Intercreditor Agreement entered into between the Administrative Agent and the
holders of Non-ABL Priority Lien Obligations (or a trustee, agent or other
representative therefor), the Grantors shall not have any obligation to deliver
any original Collateral pursuant to this Agreement that is not ABL Priority
Collateral and is required to be delivered to the holders of Non-ABL Priority
Lien Obligations (or a trustee, agent or other representative therefor).
Anything herein to the contrary notwithstanding, the liens and security
interests securing the Secured Obligations hereunder, the exercise of any right
or remedy with respect thereto, are subject to the provisions of any applicable
Intercreditor Agreement with respect to Non-ABL Priority Lien Obligations. In
the event of any conflict between the terms of this Agreement and the terms of
any such Intercreditor Agreement, the terms of such Intercreditor Agreement
shall govern and control. It is acknowledged and understood that the Grantors
may be required, pursuant to Non-ABL Priority Security Documents, to grant
“control” (within the

 

-27-



--------------------------------------------------------------------------------

meaning of the applicable provisions of the UCC) over certain items of
Collateral that are also required to be subject to the “control” of the
Administrative Agent hereunder. The relative priorities of any Collateral
required to be subject to the “control” of multiple secured parties shall be
determined in accordance with the applicable Intercreditor Agreement.

[Signature Pages Follow]

 

-28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Security Agreement to be duly executed and delivered as of the date first above
written.

 

UNISYS CORPORATION, as a Grantor By:  

/s/ Michael M. Thomson

  Name:   Michael M. Thomson   Title:   Senior Vice President and Chief    
Financial Officer UNISYS HOLDING CORPORATION, as a Grantor By:  

/s/ Gary M. Polikoff

  Name:   Gary M. Polikoff   Title:   President UNISYS NPL, INC., as a Grantor
By:  

/s/ Gary M. Polikoff

  Name:   Gary M. Polikoff   Title:   President UNISYS AP INVESTMENT COMPANY I,
as a Grantor By:  

/s/ Gary M. Polikoff

  Name:   Gary M. Polikoff   Title:   President

[Signature Page to Amended and Restated Security Agreement]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED as of the date first above written: JPMORGAN CHASE BANK,
N.A. as Administrative Agent By:  

/s/ Timothy Lee

  Name:   Timothy Lee   Title:   Authorized Officer

[Signature Page to Amended and Restated Security Agreement]



--------------------------------------------------------------------------------

ANNEX 1

TO

AMENDED AND RESTATED SECURITY AGREEMENT

FORM OF PLEDGE AMENDMENT

This Pledge Amendment, dated as of __________ __, 20[__], is delivered pursuant
to Section 8.6 of the Amended and Restated Security Agreement, dated as of
October 29, 2020, by Unisys Corporation, (the “Borrower”), the undersigned
Grantor and the other Persons from time to time party thereto as Grantors in
favor of JPMorgan Chase Bank, N.A., as Administrative Agent for the Secured
Parties referred to therein (as such agreement may be amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”).
Capitalized terms used herein without definition are used as defined in the
Security Agreement.

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Security Agreement and that the Pledged Collateral listed on Annex 1-A to this
Pledge Amendment shall be and become part of the Collateral referred to in the
Security Agreement and shall secure all Secured Obligations.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Sections 4.1, 4.2, 4.3 and 4.8 of the Security
Agreement is true and correct in all material respects (without duplication of
any materiality qualifier contained therein) as of the date hereof as if made on
and as of such date.

 

[GRANTOR] By:  

 

  Name:   Title:

 

A-1



--------------------------------------------------------------------------------

Annex 1-A

 

PLEDGED STOCK

ISSUER

   CLASS    CERTIFICATE
NO(S).    PAR VALUE    NUMBER OF
SHARES,
UNITS OR
INTERESTS

 

PLEDGED DEBT INSTRUMENTS

ISSUER

   DESCRIPTION
OF DEBT    CERTIFICATE
NO(S).    FINAL
MATURITY    PRINCIPAL
AMOUNT

 

A-2



--------------------------------------------------------------------------------

ANNEX 2

TO

AMENDED AND RESTATED SECURITY AGREEMENT

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of _________ __, 20[__], is delivered pursuant
to Section 8.6 of the Amended and Restated Security Agreement, dated as of
October 29, 2020, by Unisys Corporation (the “Borrower”) and the other Persons
from time to time party thereto as Grantors in favor of the JPMorgan Chase Bank,
N.A., as Administrative Agent for the Secured Parties referred to therein (as
such agreement may be amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”). Capitalized terms used herein without
definition are used as defined in the Security Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Security Agreement, hereby becomes a party to the Security
Agreement as a Grantor thereunder with the same force and effect as if
originally named as a Grantor therein and, without limiting the generality of
the foregoing, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations, hereby grants to Administrative Agent for the
benefit of the Secured Parties a lien on and security interest in, all of its
right, title and interest in, to and under the Collateral of the undersigned and
expressly assumes all obligations and liabilities of a Grantor thereunder. The
undersigned hereby agrees to be bound as a Grantor for the purposes of the
Security Agreement.

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1, 2, 3, 4, 5 and 6 to the Security Agreement and
Schedules 3.09, 3.15, 3.18, 3.19, 3.20, 3.21 and 3.22 to the Credit Agreement.
By acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agree that this Joinder Agreement may be attached to the Security Agreement and
that the Pledged Collateral listed on Annex 1-A to this Joinder Amendment shall
be and become part of the Collateral referred to in the Security Agreement and
shall secure all Secured Obligations.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Security Agreement applicable to
it is true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as the date hereof as if made on
and as of such date.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THE UNDERSIGNED HAS CAUSED THIS JOINDER AGREEMENT TO BE DULY
EXECUTED AND DELIVERED AS OF THE DATE FIRST ABOVE WRITTEN.

 

[Additional Grantor] By:  

 

  Name:   Title:

 

A-4



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED as of the date first above written: [EACH GRANTOR
PLEDGING ADDITIONAL COLLATERAL] By:  

 

  Name:   Title:

 

A-5



--------------------------------------------------------------------------------

ANNEX 3

TO

AMENDED AND RESTATED SECURITY AGREEMENT

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT1

THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of _________
__, 20__, is made by each of the entities listed on the signature pages hereof
(each a “Grantor” and, collectively, the “Grantors”), in favor of JPMorgan Chase
Bank, N.A. (“JPMorgan”), as Administrative Agent (in such capacity, together
with its successors and permitted assigns, “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).

W I T N E S S E T H:

WHEREAS, pursuant to the Amended and Restated Credit Agreement, dated as of
October 29, 2020 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the other Loan Parties (as defined in the Credit Agreement) party
thereto, the Lenders, the Issuing Banks from time to time party thereto and
JPMorgan, as Administrative Agent, the Lenders have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, each Grantor has agreed, pursuant to the Credit Agreement to guarantee
the Secured Obligations (as defined in the Credit Agreement);

WHEREAS, each Grantor has agreed, pursuant to the Amended and Restated Security
Agreement dated as of October 29, 2020 in favor of Administrative Agent (as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time, the “Security Agreement”), to grant liens on all of its Collateral (as
defined in the Security Agreement) to secure the Secured Obligations; and

WHEREAS, pursuant to the Security Agreement, the Grantors are required to
execute and deliver this [Copyright] [Patent] [Trademark] Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
Administrative Agent to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with Administrative Agent as follows:

Section 1. Defined Terms. Capitalized terms used herein without definition are
used as defined in the Security Agreement.

 

1 

Separate agreements should be executed relating to each Grantor’s respective
Copyrights, Patents, and Trademarks.

 

A-6



--------------------------------------------------------------------------------

Section 2. Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral. Each Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations, hereby grants to Administrative Agent for
the benefit of the Secured Parties a Lien on and security interest in, all of
its right, title and interest in, to and under the following Collateral of such
Grantor (the “[Copyright] [Patent] [Trademark] Collateral”):

(a) [all of its Copyrights and all IP Licenses providing for the grant by or to
such Grantor of any right under any Copyright, including, without limitation,
those Copyrights and material IP Licenses referred to on Schedule 1 hereto;

(b) all renewals, reversions and extensions of the foregoing; and

(c) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(d) [all of its Patents and all IP Licenses providing for the grant by or to
such Grantor of any right under any Patent, including, without limitation, those
Patents and material IP Licenses referred to on Schedule 1 hereto;

(e) all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and

(f) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(g) [all of its Trademarks and all IP Licenses providing for the grant by or to
such Grantor of any right under any Trademark, including, without limitation,
those Trademarks and material IP Licenses referred to on Schedule 1 hereto;

(h) all renewals and extensions of the foregoing;

(i) all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and

(j) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

 

A-7



--------------------------------------------------------------------------------

Section 3. Security Agreement. The security interest granted pursuant to this
[Copyright] [Patent] [Trademark] Security Agreement is granted in conjunction
with the security interest granted to Administrative Agent pursuant to the
Security Agreement (which is hereby reaffirmed, ratified and confirmed) and each
Grantor hereby acknowledges and agrees that the rights and remedies of
Administrative Agent with respect to the security interest in the [Copyright]
[Patent] [Trademark] Collateral made and granted hereby are more fully set forth
in the Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.

Section 4. Grantor Remains Liable. Each Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with their [Copyrights] [Patents]
[Trademarks] and IP Licenses subject to a security interest hereunder.

Section 5. Counterparts. This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.

Section 6. Governing Law. This [Copyright] [Patent] [Trademark] Security
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.

[SIGNATURE PAGES FOLLOW]

 

A-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

 

Very truly yours, [GRANTOR]   as Grantor By:  

 

  Name:   Title:

[Signature Page to [Copyright] [Patent] [Trademark] Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

TO

[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT

[COPYRIGHT] [PATENT] [TRADEMARK] REGISTRATIONS

 

1.

REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]

[Include Registration Number and Date]

 

2.

[COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS

[Include Application Number and Date]

 

3.

MATERIAL IP LICENSES

[Include complete legal description of agreement (name of agreement, parties and
date)]

 

I-1